Case 1:03-md-01570-GBD-SN Document 5624-1 Filed 01/15/20 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

In re Terrorist Attacks on September 11, 2001 | 03 MDL 1570 (GBD)(SN)
ECF Case

 

 

This document relates to:
Maureen Moody-Theinert et al. v. Islamic Republic of Iran, No. 1:18-cv-11876 (GBD) (SN)

[ED ORDER OF PARTIAL FINAL DEFAULT JUDGMENTS ON BEHALF
OF MOODY-THEINERT PLAINTIFFS IDENTIFIED IN EXHIBITS A AND B III

Upon consideration of the evidence and arguments submitted by Plaintiffs identified in
Exhibits A and B to this Order, Plaintiffs in Moody-Theinert III, who are each a spouse, parent,
child, or sibling (or the estate of a spouse, parent, child, or sibling) of a victim killed in the
terrorist attacks on September 11, 2001 (as identified on Exhibit A), or the estate of an individual
who was killed in the terrorist attacks on September 11, 2001 (as identified on Exhibit B), and
the Judgment by Default for lability only against Defendant Islamic Republic of Iran (the “Iran
Defendants’’) entered on September 3, 2019 (ECF No. 5055), together with the entire record in
this case, it is hereby;

ORDERED that service of process was effected upon the Iran Defendants in accordance

with 28 U.S.C. § 1608(a) for sovereign defendants and 28 U.S.C. § 1608(b) for agencies and
instrumentalities of sovereign defendants; and it is

ORDERED that partial final judgment is entered against the Iran Defendants and on
behalf of the Plaintiffs in Moody-Theinert ITI, as identified in the attached Exhibit A, who are
each a spouse, parent, child, or sibling (or the estate of a spouse, parent, child, or sibling) of an
individual killed in the terrorist attacks on September 11, 2001, as indicated in Exhibit A; and it

is

docs-100229569.1

 

 
Case 1:03-md-01570-GBD-SN Document 5624-1 Filed 01/15/20 Page 2 of 3

ORDERED that Plaintiffs identified in Exhibit A are awarded: solatium damages of
$12,500,000 per spouse, $8,500,000 per parent, $8,500,000 per child, and $4,250,000 per sibling,
as set forth in Exhibit A; and it is

ORDERED that partial final judgment is entered against the Iran Defendants and on
behalf of the Plaintiffs in Moody-Theinert III, as identified in the attached Exhibit B, who are
each the estate of a victim of the terrorist attacks on September 11, 2001, as indicated in Exhibit
B; and it is

ORDERED that Plaintiffs identified in Exhibit B are awarded: compensatory damages
for decedents’ pain and suffering in an amount of $2,000,000 per estate, as set forth in Exhibit B;
and it is

ORDERED that Plaintiffs identified in the expert reports attached as Exhibits B-1 to B-
12 to the Declaration of Jerry S. Goldman, Esquire (“Goldman Declaration”’) (and identified in
Exhibit B) and annexed hereto, are awarded economic damages as set forth in Exhibit B and as
supported by the expert reports and analyses submitted as Exhibits B-1 to B-12 to the Goldman
Declaration; and it is

ORDERED that Plaintiffs identified in Exhibits A and B are awarded prejudgment
interest of 4.96 percent per annum, compounded annually, running from September 11, 2001
until the date of judgment; and it is

ORDERED that Plaintiffs identified in Exhibits A and B may submit an application for
punitive damages, economic damages, or other damages (to the extent such awards have not
previously been ordered) at a later date consistent with any future rulings made by this Court on

this issue; and it is further

docs-100229569.1

 
Case 1:03-md-01570-GBD-SN Document 5624-1 Filed 01/15/20 Page 3 of 3

ORDERED that the remaining Moody-Theinert Plaintiffs not appearing on Exhibits A or
B, may submit in later stages applications for damages awards, and to the extent they are for
solatium or by estates for compensatory damages or for decedents’ pain and suffering from the

September 11”

attacks, they will be approved consistent with those approved herein for the
Plaintiffs appearing on Exhibits A and B.

SO ORDERED:

am, 8 Donriel.

 

GKORGE POPANIELS
Uniited States District Judge

Dated: New York, New York

docs-100229569.1

 
Case 1:03-md-01570-GBD-SN Document 5624-2 Filed 01/15/20 Page 1 of 2

Exhibit A

 

 
 

 

 

 

 

 

 

 

 

 

 

INNOWY

SJOVIIVG WNILV1OS

 

quepseceg 11/6

03 diysuoiejay

 

xunS
AdLLNIV Id

 

awen 152)
ddLINIV Id

 

aweN
RIPPIN
ddLINIVId

 

@lWeN ISaly

dALLNIVId

 

-RWEN
3887. 1NI03930

 

‘WEN
_9(PPIIA
IN3d393d

 

000‘0SZ'9tS WLOL
000‘00S‘8$ PY

Al JaB0ld SY Haqoy Ja3ojd u waqoy

000'0S7'r$ BUIIq!S SUIMO ue|ad ueHeW uejaud uyor yyauuay

000'0S7‘r$ Bugs zelq ueaf uejaud uyor yjauuay

loa (paseasaq)
000'00s'8s jualed auOpleN epul] aUuOpJeN ove
000'00S‘8$ (pesea0ep) Apoow euljasuy Apoow oye) SEWOUL
juased

000‘0SZ‘v$ Burig!s Apoow hose] fPEYIA Apoow oye SeWOYL

000‘0SZ‘7$ Bus o|jaluojuy eueW Ssulelo7] Apooy oye) sewoul

000‘0Sz‘v$ BUI!S Apoow ydasoy sjoues4 Apoow oyed SPWOUL

QUIEN ISd14
41N3ad4930

 

(JUapaleq 11/6 Jo awey jse7 Aq Ayjeapaqeyadyy)

plaulay | -Apoopy 0} ¥ "XZ

Zj0 2 a6ed OZ/ST/TO Paid Z-pZ9G JUBWNDOG NS-GdD-0/STO-PwW-E0:T eased

 

 
Case 1:03-md-01570-GBD-SN Document 5624-3 Filed 01/15/20 Page 1 of 2

 

Exhibit B

 

 
 

CON DMP wr

mo
Pr ©

12.
13.
14.

Case 1:03-md-01570-GBD-SN Document 5624-3 Filed 01/15/20 Page 2 of 2

(Capt.)
Thomas
Paula

Mario
Virginia
Paul
Adianes
Orio
Michael
Salvatore
Kenneth

Zandra

Robert
Joseph

Cecelia

TOTALS

EX. B to Moody-Theinert

(Alphabetically by Last Name of 9/11 Decedent)

Moody

Morales
Nardone
Ormiston
Ortiz
Oyola
Palmer
Parkes
Pepe
Phelan
Ploger

Ploger
Pycior
Richard

$4,373,088

$1,344,941

$3,506,278
$5,000,863
$3,635,324
$6,181,570
$3,292,464
$2,364,224
$4,297,920

$2,200,273

$1,103,993

$1,329,226

$38,630,164

$2,000,000

$2,000,000
$2,000,000
$2,000,000
$2,000,000
$2,000,000
$2,000,000
$2,000,000
$2,000,000
$2,000,000

$2,000,000

$2,000,000
$2,000,000
$2,000,000

$28,000,000

$6,373,088

$3,344,941
$2,000,000
$5,506,278
$7,000,863
$5,635,324
$8,181,570
$5,292,464
$4,364,224
$6,297,920

$4,200,273

$3,103,993
$2,000,000
$3,329,226

 

$66,630,164
